DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment
The previous office action mailed on November 12, 2021 failed to consider the claims in a preliminary amendment filed on February 27, 2020. The prior office action is withdrawn. See the attached interview summary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because machine readable storage media is not a method, an apparatus, a manufacture or a composition of matter.  In paragraph 23, this portion of the disclosure was of particular interest: "The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine- readable (e.g., computer-readable) storage medium, which may be read and executed by one 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant uses the phrase “a request” frequently in the dependent claims without appearing to refer back to “a request to enable a component of a sled to assist” in independent claims 26, 42 and 47. Therefore, each subsequent “a request” is interpreted to be a different type of request with context determined by claim language.  In general each “a request” is interpreted to not refer to a particular previous request unless fully identified in the claim. On this basis there is lack of clarity for use of “the request” for certain dependent claims where “the request” is unclear, see claims 29, 45, and claim 50.
Claim 26 recites the limitation "the execution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the utilization" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the execution" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the utilization" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the execution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the utilization" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the request" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the request" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the request" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 28-29, 32, 34-35, 37-42, 44-45, 47, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Clarke et al., US 20190007341 A1 (hereafter referred to as Clarke) in view of  Moorthi et al., WO 2012/027478 A1 (hereafter referred to as Moorthi).
A.	Regarding claim 26, Clarke teaches a compute device (p. 35, “Fabric controller 200 can be, but is not limited to, an embedded computer system, a system on chip (SoC), a system in package (SiP), a single-board computer (SBC), a computer-on-module (COM), a system-on-module (SOM), a single-host controller, or a mutli-host controller. In some embodiments, fabric controller 200 can be a Qseven module. Fabric controller 200 can contain fabric processor 202, switch 204, and storage 206.”) comprising:
 a network interface controller (fabric controller 200 including switch 204); and circuitry (fabric processor 202) to: 
receive, through a network and with the network interface controller (p. 39, “In some embodiments, switch 204 is connected to a management network (e.g., a control plane management network for inter-service communications) of the fabric 250.”), a request (p. 91, “The instructions received by the fabric controller 200 in operation 610 can be received from, or an administrator, such as a fabric manager … ”) to enable a component of a sled (p. 45, “Fabric controller 200 is communicatively coupled to a resource node 212. In some embodiments, fabric controller 200 and resource node 212 reside in a same sled of a rack (e.g., a same interchangeable unit in a server rack).”) to assist (p. 35, The fabric controller uses instructions to interface with resource nodes. “Fabric protocol 208 comprises processor-executable instructions for fabric controller 200 to detect fabric 250, detect resource 214 associated with resource node 212, interface with resource 214 of resource node 212 …”) in the execution of a workload (p. 2, “Fabric attached architectures can be utilized for various computational workloads.” See also p. 91, “The instructions received by the fabric controller 200 in operation 610 can be received from, or associated with, a virtual machine, a hypervisor, or an administrator, such as a fabric manager … ”); 
enable, in response to the request, the component to assist in the execution of the workload (p. 41, “Resource information 210 provides processor-executable instructions for interfacing with resource node 212.” Based on the administrator request the fabric is built for the workload. See also p. 20,   “Aspects of the present disclosure are directed toward large scale system integration, and, more specifically, to generating, managing, and utilizing a fabric attached architecture.” And p. 29, “… enabling selective partitioning of the fabric attached architecture according to the virtual addressing into customized virtual resources satisfying diverse customer needs (e.g., providing both multi-tenant virtual resources and single-tenant physical (bare metal) resources to various customers).”); and 
meter the utilization of the component by the workload to determine a monetary cost to a customer associated with the workload for the utilization of the component (Based on the  (p.  25, lines 19-21; “Fig. 17 illustrates an example view of a track jobs screen with heading track jobs 1702. The Track jobs view permits a returning user to see pending estimates 1704 by job 1706, in-progress jobs 1708, and finished jobs 1710.” The details of the in-progress jobs includes current usage values and the actual cost thus far, see 26, lines 1-14; “o units of work completed (instance-time, percentage) … o amount of budget consumed (absolute), indicating over/under …o current estimated completion time … o current processing rate (Hz) 1726)”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Clarke to substitute total monetary cost from Moorthi for the monetary cost from Clarke to integrate a dashboard of the current pricing to improve customer experience by ensuring early notice of cost overruns.
Claim 42 is directed to one or more machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed, cause a compute device to operate according to claim 26. Therefore, claim 42 is rejected on the same rationale.
Claim 47 is a method comprising steps similar to the operations of claim 26 above. Claim 47 is rejected on the same rationale as claim 26. 

C.	Regarding dependent claims 29 and 45 and 50, Clarke-Moorthi teaches the compute device of claims 26 and 42 and 47, wherein to receive a request to enable a component comprises to receive a request that includes data indicative of a type of component to enable (Clarke, p. 41, “Fabric protocol 208 comprises processor-executable instructions for fabric controller 200 to detect fabric 250, detect resource 214 associated with resource node 212, interface with resource 214 of resource node 212, provide resource capability information associated with resource 214 to the fabric 250 …” See also p. 43, “Resource information 210 can contain any necessary firmware and/or software for interfacing with various families, types, generations, and/or versions of resources such that the fabric controller 200 can control the resource 214.” See also p. 48, “In some embodiments, resource node 212 is utilized according to instructions received from the fabric 250 via fabric controller 200.” See also p. 49, “Fabric 250 can use resource capability information to utilize appropriate resource nodes 212 as virtual resources.”) and
the circuity is further to identify, as a function of data included in the request, the component to enable (Clarke, p. 49, “Fabric 250 can use resource capability information to utilize appropriate resource nodes 212 as virtual resources.” P. 117, “Resource pooling: the 
D.	Regarding dependent claim 32, Clarke-Moorthi teaches the compute device of claim 26, wherein the circuitry is further to: determine whether to discontinue utilization, by the workload, of the component (Clarke, p. 71, when there is an inoperable fabric controller associated with a virtual resource. With respect to the tasks the inoperable virtual resource is deactivated. “Furthermore, even with an inoperable fabric controller, data packets are readily re-routable throughout the fabric attached architecture with minimal or no delays (e.g., there are typically alternative routes avoiding any inoperable fabric controller of equal distance as the route(s) utilizing the inoperable fabric controller).”). Clarke does not specifically teach send, in response to a determination to discontinue utilization, a request to the sled on which the component is located to disable the component. However, in the same field of endeavor, Moorthi teaches send, in response to a determination to discontinue utilization, a request to the sled on which the component is located to disable the component (When the resources are released after a job instance is stopped, the releasing of the resources disables the resources for utilization. See page 38, lines 4-10; “In one example, process 100 can terminate at 1 14 if the consumer or another party stops the job before it completes on its own at 1 16 (yes). Alternatively if the job completes on its own 1 16(yes) process 100 can also terminate at 1 14.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to substitute disabling resources from Moorthi for the provisioning resources from Clarke to implement better management of resources but 
E.	Regarding dependent claim 34, Clarke-Moorthi teaches the compute device of claim 26, wherein to enable the component comprises to enable an I/O virtualization logic unit (Clarke, p. 73, “In some embodiments, physical destination 502 and physical source 504 are associated with a traditional data-link layer (e.g., data-link layer 104 of FIG. 1), and virtual destination 508 and virtual source 510 are associated with a virtualized data-link layer (e.g., virtualized data-link layer 106 of FIG. 1).” The communication is input/output when the resource is storage. P. 46, “In some embodiments, resource 214 comprises only one of storage resources or computational resources.”).
F.	Regarding dependent claim 35, Clarke-Moorthi teaches the compute device of claim 26, wherein to enable the component comprises to enable a core of the compute sled (Clarke, p. 46, “Resource node 212 contains resource 214 and BMC 216. Resource 214 can comprise, alone or in combination, storage resources, computational resources, processing resources, or other resources that can be utilized as virtual resources by the fabric 250.”).
G.	Regarding dependent claim 37, Clarke-Moorthi teaches the compute device of claim 26, wherein to enable the component comprises to enable a memory device (Clarke, p. 46, “Resource node 212 contains resource 214 and BMC 216. Resource 214 can comprise, alone or in combination, storage resources, computational resources, processing resources, or other resources that can be utilized as virtual resources by the fabric 250.”).
H.	Regarding dependent claim 38, Clarke-Moorthi teaches the compute device of claim 26, wherein to enable the component comprises to enable a data storage device (Clarke, p. 46, 
I.	Regarding dependent claim 39, Clarke-Moorthi teaches the compute device of claim 26, wherein to enable the component comprises to send a request to a provisioner compute device to send a message to the sled to enable the component (Clarke, The instructions are send from a source fabric controller to a destination fabric controller. See p. 79, “Data packet 500 can be generated by virtual machine 522 associated with hypervisor 524 and transmitted to a source fabric controller 526 associated with a source node 528. Source fabric controller 526 can identify virtual destination 508 associated with destination fabric controller 530 and identify at least a portion of an appropriate path 534 to destination fabric controller 530 based on logic stored in source fabric controller 526 (e.g., fabric protocol 208 of FIG. 2).”).
J.	Regarding dependent claim 40, Clarke-Moorthi teaches the compute device of claim 26, wherein to receive the request to enable a component comprises to receive a request to enable a specified feature of a set of features supported by the component (Clarke, p. 26, “Thus, according to some embodiments of the present disclosure, traditionally incompatible physical resources can be combined (e.g., in a same rack) to provide customized, cost-effective virtual resources satisfying diverse customer needs.” The request if for a virtual resource with each feature from an incompatible resource. The requests are sent using the fabric protocol. See p. 49, “Fabric 250 can use resource capability information to utilize appropriate resource nodes 212 as virtual resources.” Also see p. 102, “Fabric protocol 832 can comprise the protocol used by a fabric controller for interfacing with a resource node, controlling resources associated with 
K.	Regarding dependent claim 41, Clarke-Moorthi teaches the compute device of claim 26, as cited above. Clarke does not specifically teach wherein to meter the utilization of the component by the workload comprises to meter utilization of the component outside of a service-level agreement of the customer. However, in the same field of endeavor, Moorthi teaches to meter the utilization of the component by the workload comprises to meter utilization of the component outside of a service-level agreement of the customer (The jobs are processed on demand, see page 20, lines 5-15 “According to one embodiment, a cloud compute market place can be configured to execute a pricing engine configured to generate pricing for compute resources that can be provided to consumers in advance, upon submission of a request, and/or on demand. In some embodiments, a pricing engine is comprised of software executed on hardware components. In one example, the pricing engine is configured to generate a price for compute resources based on a reverse-auction model. Further the pricing engine can be configured to provide for an efficient distribution of work.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Clarke to substitute demand based pricing from Moorthi for service .

Claims 27, 33, 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Moorthi as applied to claims 26 and 42 above, and further in view of  Naik et al., US 20150095237 A1 (hereafter referred to as Naik).
L.	Regarding dependent claims 27 and 43 and 48, Clarke-Moorthi teaches the compute device of claims 26 and 42 and 47, wherein the circuitry is further to provide licenses to execute the workload (Clarke, p. 134, “Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment … In one example, these resources may include application software licenses.”). Clarke-Moorthi does not specifically teach to send, to a compute sled assigned to execute the workload, a license key to include in one or more requests to the component to execute one or more operations. However, in the same field of endeavor, Naik teaches to send, to a compute sled assigned to execute the workload, a license key to include in one or more requests to the component to execute one or more operations (p. 28, “The NEs 108a-n may be implemented as network devices or elements, such as network nodes, gateways, servers, optical line modules, interconnects, bridges, amplifiers, cables, optical fibers, splitters, network chassis, and other hardware and/or software components and devices.” See also p. 22, “As used herein, "network element," "network elements," "NE," or "NEs" is intended to include licensable hardware or licensable network devices or elements including software and/or firmware and/or components provided to a network operator under the terms of a license agreement by a vendor, and configured to enable and/or disable one or 
M.	Regarding dependent claim 33, Clarke-Moorthi teaches the compute device of claim 32, as cited above. Clarke-Moorthi does not specifically teach wherein the circuitry is further to send, to the sled on which the component is located, a replacement license key for use in verifying subsequent requests by a workload to perform one or more operations with the component. However, in the same field of endeavor, Naik teaches wherein the circuitry is further to send, a replacement license key for use in verifying subsequent requests by a workload to perform one or more operations with the component (p. 54, “In response to successfully validating the activation code, the NE 108a may activate the license key(s) included in the activation code (LK1 in this case) and may provide one or more features …” See also p. 55, “in some cases the network operator may wish to remove or deactivate a license key from a NE 108a-n, or may wish to activate more than one license key on a particular NE 108a-n. For example, to activate an additional license key on the NE 108a, the license manager 102 may repeat the above license key activation steps one or more times.”). It would have been obvious .

Claims 30 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Moorthi as applied to claims 26 and 42 above, and further in view of  Thorpe et al., US 20160321115 A1 (hereafter referred to as Thorpe).
N.	Regarding dependent claims 30 and 46, Clarke-Moorthi the compute device of claims 26 and 42, as cited above. Clarke  does not specifically teach wherein to receive a request to enable a component comprises to receive a request that includes utilization limit data indicative of a total amount of utilization requested, and wherein the circuitry is further to: determine whether a present total cost of utilization of the component satisfies the utilization limit data; and disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the component. However, in the same endeavor, Moorthi teaches wherein to receive a request to enable a component comprises to receive a request that includes utilization limit data indicative of a total amount of utilization requested (The task criteria can set hard limits of resources, see page 5, lines 5-16; “Clients 1008-1012 can provide any known constraints for their cloud compute task, inputting for example, pricing, timing, desired provider, maximum costs, or other preferences establishing parameters for an optimal distribution of the cloud compute task.” See also page 36, lines 1-6; “In one embodiment, a job can be a networked collection of Agents, Tasks, resources and data which comprises a specification of constraints on attributes of resources and data to be deployed to those one or more attributes and encompass hard limits, optimization and improvement targets, and scaling factors.”), and wherein the circuitry is further to: determine whether a present total cost of utilization of the component satisfies the utilization limit data (page 38, lines 17-20; “The job specification constraints can identify whatever condition(s) the consumer wishes to impose on the execution of the job. For example, the consumer may identify a maximum cost that must be met (i.e. not exceed) before execution can begin.”); and disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the component (When the resources are released after a job instance is stopped, the releasing of the resources disables the resources for utilization. See page 38, lines 4-10; “In one example, process 100 can terminate at 1 14 if the consumer or another party stops the job before it completes on its own at 1 16 (yes). Alternatively if the job completes on its own 1 16(yes) process 100 can also terminate at 1 14.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to substitute hard limits from Moorthi for the constraints from Clarke to improve customer experience by ensuring that job is completed within constraints requested by the customer.  
Clarke-Moorthi does not specifically disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the component. However, in the same field of endeavor, Thorpe teaches disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the component (p. 31, “In one example, the API can be configured to notify the customer when a threshold price has been exceeded (e.g., push notice, e-mail, wall alert, etc.). The notice can provide executable links to .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Moorthi as applied to claim 26 above, and further in view of  Franco et al., US 20120042003 A1 (hereafter referred to as Franco).
O.	Regarding dependent claim 31, Clarke-Moorthi teaches the compute device of claim 26, wherein the circuitry is further to: receive a request from the workload to discontinue utilization of the component (Clarke, p. 71, when there is an inoperable fabric controller associated with a virtual resource. The virtual resource is deactivated. “Furthermore, even with an inoperable fabric controller, data packets are readily re-routable throughout the fabric attached architecture with minimal or no delays (e.g., there are typically alternative routes avoiding any inoperable fabric controller of equal distance as the route(s) utilizing the inoperable fabric controller).”). Clarke-Moorthi does not specifically teach to send, in response to the request to discontinue utilization, a request to the sled on which the component is .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke and Moorthi as applied to claim 26 above, and further in view of  Mahindru et al., US 20180101216 A1 (hereafter referred to as Mahindru).
P.	Regarding dependent claim 36, Clarke-Moorthi teaches the compute device of claim 26, as cited above. Clarke-Moorthi does not specifically teach wherein to enable the component comprises to enable an accelerator device. However, in the same field of endeavor, Mahindru teaches wherein to enable the component comprises to enable an accelerator device (p. 20, “A disaggregated computing system is referred to as a system with large pools of physical hardware resources, such as CPUs, accelerators, memory devices, and storage devices, whose connectivity with each other individual hardware resource can be dynamically switched without shutting down any hardware nor running applications.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Clarke-Moorthi to substitute accelerator devices from Mahindru for the resources from Clarke-Moorthi to expand the range of customer workload constraints by enabling provisioning of more computationally intensive workloads. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonilla et al., US 20140068075 A1, teaches a cloud offering optimizer may analyze this information and may determine a reallocation plan to optimize values of the service factors associated with the set of resources. The user workload optimizer may then receive the 
Reddy et al., US 20160014073 A1, teaches a virtual service rack for abstracting the physical resources. A virtual rack application workload manager service uses a heatmap information, maintenance information, events to build intelligence to determine the best mix of applications to the hosts of the virtual rack.
Brooker et al., CA 2978889 C, teaches offering computing resources in zones defined by server rack, location information. The offering presents a subset of available resource hosts for placement decisions that does not violate constraints such as location, software and capacity.
Yan et al., US 20180203728 A1, teaches to solve the problem of resources being under-utilized while being over-provisioned during time periods of overloads a checkpoint plan is determined for executing tasks based on recomputation costs. The checkpoint plan is used during task deployment to increase resource utilization.
Norbeck, Jr. et al., US 10417593 B1, teaches rack mounted host providing resources for executing workloads. Norbeck further teaches a comparison determination module 312 may generate a list of available and appropriate computing components that comply with general policies and the infrastructure requirements, are appropriate for the design of the order, and, if applicable, are based on usage report information.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrice L Winder/Primary Examiner, Art Unit 2452